In Mandamus. This cause originated in this court on the filing of a complaint for a writ of mandamus. Upon consideration of respondents’ motion for extension of time and request for scheduling conference or order, IT IS ORDERED by the court that said motion be granted, effective January 10, 1989, and that the time for respondents to respond to the court’s show cause order of December 28, 1988, be extended to January 27, 1989.
IT IS FURTHER ORDERED by the court that the following briefing schedule be followed: 1. The parties shall file an agreed statement of facts, if any, and all evidence which the parties intend to present by February 24, 1989. 2. Relator shall file its brief by March 13, 1989. 3. Respondents shall file their brief by March 28, 1989. 4. Relator shall file its reply brief, if any, by April 3, 1989.